PER CURIAM.
We have carefully reviewed the record on appeal and considered the briefs and *665arguments of counsel. We have concluded therefrom that, notwithstanding the court’s failure to consider the evidence in the light of § 55.56, Fla.Stat., F.S.A., then in effect,1 defendant’s evidence was sufficient to support the court’s finding in his favor. State Plant Board v. Smith, Fla.1959, 110 So.2d 401; Richards v. Samuel, Fla.App.1966, 184 So.2d 516. We further hold that appellant’s remaining points are without substantial merit. Central Hardware Co. v. Stampler, Fla.App.1965, 180 So.2d 205.
No harmful error having been made to appear, the judgment appealed is affirmed.
Affirmed.

. Section 56.29(6), Fla.Stat., F.S.A., 1967 Revision.